Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 19-20 with new claims 21-38 in the reply filed on 11/30/2021 is acknowledged.
Claim Status
Claims 19-38 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 36 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 36, it recites the limitation "wherein the second contact plug has a bottom width and a top width greater than the top width".  It is not clear how “a top width greater than the top width”. For the examination purpose, it is interpreted as “wherein the second contact plug has a bottom width and a top width, the top width is greater than the bottom width” according to Fig. 21 in the Specification. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23, 25-26 and 31-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun-Yu Hsieh, et al., (US 10,083,863 B1, hereinafter Hsieh).
Regarding claim 21, Hsieh discloses a method of forming a semiconductor device, comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Hsieh’s Fig. 14, annotated. 
forming a fin structure (fin region 504 as shown in Fig. 6 under gate structure 208 in Fig. 12) over a substrate (102); 
forming a gate stack (208 in Fig. 12) on the fin structure and source/drain regions (206/207) on opposite sides of the gate stack (208); 
forming a first contact plug (conductive region 232) over one of the source/drain regions (207); 
246 in Fig. 12 and described in Col. 17, line 44-45) on the first contact plug (232); 
etching an opening (contact opening 1266 described in Col. 17, line 53-65) through the ILD layer (246) at least until the first contact plug (232 in Fig. 12) is exposed; 
after etching the opening (1266) through the ILD layer (246), reshaping (forming concave top surface 232c in Fig. 13) a top surface of the first contact plug (of 232) by an ion bombardment (by plasma RIE described in Col. 18, line 28-39); and 
after the ion bombardment is complete, forming a second contact plug (conductive region 234 in Fig. 14) over the reshaped top surface (232c) of the first contact plug (of 232).  
Regarding claim 23, Hsieh discloses the method of claim 21,
wherein the reshaped top surface (concave top surface 232c in Fig. 13) of the first contact plug (232) has two peaks (peaks at two edges of 232c) and a valley between the peaks (valley between two edges of 232c).  
Regarding claim 25, Hsieh discloses the method of claim 23, 
wherein the valley of the reshaped top surface (concave top surface 232c in Fig. 13) of the first contact plug (232) is lower than a bottom surface of the ILD layer (of the 246).  
Regarding claim 26, Hsieh discloses the method of claim 21, 
wherein the reshaped top surface (concave top surface 232c in Fig. 13) of the first contact plug (232) defines a recess having a width increasing (as shown in Fig. 13) as a distance from the substrate (102) increases.  
Regarding claim 31, Hsieh discloses a method of forming a semiconductor device, comprising: 
forming a fin structure (fin region 504 as shown in Fig. 6 under gate structure 208 in Fig. 12) over a substrate (102); 
forming a gate stack (208 in Fig. 12) on the fin structure and source/drain regions (206/207) on opposite sides of the gate stack (208); 
forming a first contact plug (conductive region 232) over one of the source/drain regions (207); 
forming an inter-layer dielectric (ILD) layer (246 in Fig. 12 and described in Col. 17, line 44-45) on the first contact plug (232); 
etching an opening (contact opening 1266 described in Col. 17, line 53-65) through the ILD layer (246) to expose the first contact plug (232 in Fig. 12); 
performing an ion bombardment (performing plasma RIE described in Col. 18, line 28-39 to form a concave top surface 232c in Fig. 13) on the exposed first contact plug (232) to form contact extensions (edges of 232c) extending upwards from the first contact plug (232) along sidewalls of the opening (of 1266) in the ILD layer (246); and
forming a second contact plug (conductive region 234 in Fig. 14) having a lower portion (of 234) over the first contact plug (232) and between the contact extensions (between edges of 232c).  
Regarding claim 32, Hsieh discloses the method of claim 31, 
wherein the second contact plug (234) has a material different from (different material described in Col. 7, line 45-46) a material of the first contact plug (of 232).  
Regarding claim 33, Hsieh discloses the method of claim 31, 
the plasma RIE) is performed such that a top surface (concave top surface 232c in Fig. 13) of a central portion of the first contact plug (central portion of 232) is lower than a bottom surface of the LD layer (bottom surface of 246).  
Regarding claim 34, Hsieh discloses the method of claim 31, 
etching back the gate stack (208 (108) in Fig. 10, etch back described in Col. 15, line 31-33); and forming a gate mask layer (gate capping layer 120) over the etched back gate stack, wherein the ion bombardment (the plasma RIE) is performed such that a top surface (concave top surface 232c in Fig. 13) of a central portion of the first contact plug (of 232) is lower than a top surface of the gate mask layer (of 120).  
Regarding claim 35, Hsieh discloses the method of claim 31, 
wherein the contact extensions (edges of 232c) has a same metal as the first contact plug (232).  
Regarding claim 36, Hsieh discloses the method of claim 31, 
wherein the second contact plug (234 in Fig. 14) has a bottom width and a top width, the top width (top width of 234) is greater than the bottom width (bottom width of 234).  
Regarding claim 37, Hsieh discloses the method of claim 31, 
wherein the second contact plug (234 in Fig. 14) has an upper portion over the lower portion, and the lower portion has a width variation greater than a width variation of the upper portion.  
Regarding claim 38, Hsieh discloses the method of claim 31, 
234 in Fig. 14) has a resistivity different from (different material described in Col. 7, line 45-46. Different material has different resistivity) a resistivity of the first contact plug (of 232).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yun-Yu Hsieh, et al., (US 10,083,863 B1, hereinafter Hsieh) in view of Naoki Banno et al., (US 2017/0162784 A1, hereinafter Banno).
Regarding claim 22, Hsieh discloses the method of claim 21,
Hsieh does not expressly disclose wherein the ion bombardment is implemented by using an argon plasma beam.  
However, in the same semiconductor device manufacturing field of endeavor, Banno discloses a recess part 222 in a wiring 205a in Fig. 5(a) can be formed by using plasma with argon gas, nitrogen or other inert gas described in [0098].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed use Banno’s inert gas plasm such as argon to reshape the Hsieh’s contact plug to prevent from oxidation of the contact plug. 
Regarding claim 27, Hsieh discloses the method of claim 21,
Hsieh does not expressly disclose wherein the ion bombardment is performed using nitrogen, hydrogen or inert gas.  
However, in the same semiconductor device manufacturing field of endeavor, Banno discloses a recess part 222 in a wiring 205a in Fig. 5(a) can be formed by using plasma with argon gas, nitrogen or other inert gas described in [0098].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed use Banno’s inert gas plasm to reshape the Hsieh’s contact plug to prevent from oxidation of the contact plug. 
Regarding claim 28, Hsieh discloses the method of claim 21,
Hsieh does not expressly disclose wherein the reshaped top surface (concave top surface 232c in Fig. 13) of the first contact plug (232) has a substantially flat bottom.  
However, Applicant has not presented persuasive evidence that the claimed flat bottom of the reshaped top surface is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed shape of uneven top surface).  Also, the applicant has not shown that the claimed flat bottom of the reshaped top surface produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  At meaning time, Banno discloses a recess part 222 in a wiring 205a in Fig. 5(a) has a substantially flat bottom.
It has been held that is not inventive by change the shape in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Thus, it would have been obvious to add the claimed flat bottom of the reshaped top surface to the rest of the claimed invention.
Regarding claim 29, Hsieh modified by Banno discloses the method of claim 28,
further comprising forming an etch stop layer (Hsieh’s 244 in Fig. 12) on the first contact plug (Hsieh’s 232) before forming the ILD layer (Hsieh’s 246), wherein the reshaped top surface (Hsieh’s concave top surface 232c in Fig. 13) of the first contact plug (of Hsieh’s 232) has a valley (center portion of Hsieh’s 232c) lower than a bottom surface of the etch stop layer (of Hsieh’s 244).  

Allowable Subject Matter
Claims 24 and 30 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 21,  and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 24, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 23, “wherein the peaks of the reshaped top surface of 
Regarding claim 30, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 29, “wherein the reshaped top surface of the first contact plug has a peak higher than a top surface of the etch stop layer” as recited in Claim 29, in combination with the remaining features of claims 28-29 and base claim 21.

	Reasons for Allowance
Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 19, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming a semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art Hsieh in combination of 2017/0162784 A1 to Banno). substantially teach some of following limitations:
Hsieh discloses a method of forming a semiconductor device, comprising: 
forming a fin structure (fin region 504 as shown in Fig. 6 under gate structure 208 in Fig. 12) over a substrate (102); 
forming a gate stack (208 in Fig. 12) on the fin structure and a source/drain region (206/207) on a side of the gate stack (208); 
forming a first contact plug (conductive region 232) over one of the source/drain region (207); 
forming an inter-layer dielectric (ILD) layer (246 in Fig. 12 and described in Col. 17, line 44-45) on the first contact plug (232); 
etching an opening (contact opening 1266 described in Col. 17, line 53-65) through the ILD layer (246) at least until the first contact plug (232 in Fig. 12) is exposed; 
after etching the opening (1266) through the ILD layer (246), performing an ion bombardment (plasma RIE described in Col. 18, line 28-39) on the exposed the first contact plug (of 232) …; and 
after performing the ion bombardment, forming a second contact plug (conductive region 234 in Fig. 14) over the first contact plug (of 232).  
However, Hsieh in combination of Banno does not teach the limitations of “performing an ion bombardment on the exposed first contact plug such that a material of the first contact plug is re-sputtered onto a sidewall of the opening in the ILD layer” as recited in claim 19. Therefore, the claim 19 is allowed. 
Regarding claim 20, it is allowed due to its dependency of claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FARUN LU/Primary Examiner, Art Unit 2898